Citation Nr: 1041897	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and depressive 
disorder not otherwise specified.  

2.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity as secondary to the service-connected 
disability of diabetes mellitus type II.  

3.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity as secondary to the service-
connected disability of diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision issued by the RO.  
The Veteran perfected a timely appeal.    


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is related 
to an in-service stressor.

2.  Credible lay testimony has been submitted to verify the 
Veteran's claimed in-service stressor.

3.  The evidence of record is in relative equipoise as to whether 
there is a causal relationship between the Veteran's service-
connected diabetes mellitus and his peripheral neuropathy of the 
left lower extremity.  

4.  The evidence of record is in relative equipoise as to whether 
there is a causal relationship between the Veteran's service-
connected diabetes mellitus and his peripheral neuropathy of the 
right lower extremity.  





CONCLUSIONS OF LAW

1.  The criteria for the establishment of entitlement to service 
connection for a psychiatric disorder, to include PTSD and 
depressive disorder not otherwise specified, have been met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, 
peripheral neuropathy of the left lower extremity, is proximately 
due to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2010).

3.  Resolving all reasonable doubt in favor of the Veteran, 
peripheral neuropathy of the right lower extremity, is 
proximately due to or the result of a service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claims, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished.  


II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in some cases lay evidence, of in- service 
occurrence or aggravation of a disease or injury; (3) and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progression of the 
nonservice-connected disease.  38 C.F.R. § 3.310(a),(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one that 
exists because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

According to 38 C.F.R. § 3.304(f) (2010), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, 
established by medical evidence, between current PTSD symptoms 
and an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.

With regard to the third PTSD criterion, credible supporting 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may be accepted as credible 
supporting evidence to establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 
(d)-(f). 

38 C.F.R. § 3.304 (f)(3) was recently amended and states that in 
the case of a noncombat Veteran, if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

III.  Analysis

A. PTSD claim

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the Veteran suffers from a psychiatric disorder, to 
include PTSD and depressive disorder not otherwise specified 
which is linked to an in-service stressor and that service 
connection is warranted.  

In the instant case there is evidence of a current disability as 
the April 2005 VA examiner diagnosed the Veteran with PTSD and 
depressive disorder not otherwise specified.  

The Veteran has not alleged and the record has not shown that the 
Veteran engaged in combat for purposes of 38 C.F.R. § 3.304.  The 
Veteran's claim was previously denied because there was not a 
verified in-service stressor upon which the Veteran's PTSD 
diagnosis was based.  However, applying the new standards of 
38 C.F.R. § 3.3.04(f)(3), the Veteran's lay testimony alone 
satisfies the stressor verification requirement.  In this case 
the Veteran has described stressors that included suffering from 
fear of rocket or mortar attacks which cause him to startle and 
to be scared when he thinks of the incidents.  In addition, the 
VA examiner has related the Veteran's psychiatric disorder to the 
experiences the Veteran had while serving in Vietnam.  

Various VA treatment records show continued treatment for PTSD 
and depressive disorder symptoms.  Treatment records from the 
Morgantown Vet Center also show continued treatment for PTSD and 
depressive disorder symptoms.  The Veteran was diagnosed with 
chronic PTSD and reported PTSD symptoms such as avoidance, guilt, 
isolation, depression, anxiety, and self esteem issues.  

The April 2005 VA examination report shows that the Veteran 
reported problems with isolation and staying away from reminders 
of Vietnam.  He has lost interest in most activities.  He used to 
fish and hunt but is not interested in doing things any longer.  
He stated that he cannot show affection toward anyone or anything 
and that his current wife gets upset with him because of that.  
He related being hypervigilant and always on guard.  He always 
checks and sits with his back to the wall.  He related being 
jumpy, especially when there is any unexpected noise.  He has 
problems with his temper as well as sleep and concentration 
problems.  The Veteran related all of those events to his time in 
the military.  

The Veteran stated that he was a cook during his time in Vietnam.  
He stated that he volunteered to work mainly nights because an 
artillery battery of 155-Howitzers had been set up just above the 
area where they were to sleep.  These guns fired much of the 
night and in order to get any sleep, he tried to work at night 
and sleep during the day.  He did not have additional duties 
other than cooking for the most part, although he indicated that 
there were times when there was a lot of incoming fire.  The 
Veteran's routine combat stressors were being in Vietnam in the 
area of Ben Hoa and Long Binh and seeing fighting at some 
distance.  He reported that there were incoming rockets and 
mortars near his area.   He stated that he was frequently scared 
and reacted to that while he was there.  Specifically, the 
Veteran stated that the worst thing that happened to him was when 
an incoming rocket hit very near the hooch that he was living in.  
It was so near that it stirred up dust and dirt inside the hooch 
and shook him dramatically as he was lying on the hooch.  The 
Veteran described it as very frightening.  There apparently was a 
bunker just behind the hooch, and he spent a lot of time in that 
bunker.  This was reportedly more during the Tet Offensive of 
1968.  The Tet Offensive began roughly a month prior to the 
Veteran leaving Vietnam in 1968.  He indicated that this event, 
when the rocket landed practically on top of his hooch or right 
next door, was extremely frightening and was one that caused him 
to startle, be scared whenever he thinks of it, and react 
whenever there is a noise of any sort.  

The examiner diagnosed the Veteran with PTSD related to his 
military events (if the military events could be verified and 
conceded).  Given the new standards of 38 C.F.R. § 3.3.04(f)(3), 
the Board finds that the Veteran's lay testimony alone satisfies 
the stressor verification requirement.  In this case the Veteran 
has described stressors that included suffering from fear of 
rocket or mortar attacks which cause him to startle and to be 
scared when he thinks of the incidents.  Throughout the duration 
of the appeal the Veteran has continued to describe the same 
stressors as he reported to the April 2005 examiner.  The 
examiner found those stressors to be related to the basis for the 
Veteran's PTSD.  

Thus, given that the Veteran has been diagnosed with PTSD, has 
verified service in Vietnam as evidence by his Vietnam Service 
Medal, Vietnam Campaign Medal, and his personnel records, and the 
fact that a VA examiner has related the Veteran's PTSD to his 
reported stressors (which are consistent with the circumstances 
of his service), the Board finds that service connection is 
warranted.  

In this case the preponderance of the evidence is not against the 
Veteran's claim and, thus, after resolving all reasonable doubt 
in favor of the Veteran, the Board finds that service connection 
for a psychiatric disorder, to include PTSD and depressive 
disorder not otherwise specified, is warranted.  

B.  Peripheral Neuropathy Claims

The Veteran has alleged that he currently suffers from peripheral 
neuropathy of the left and right lower extremities as a result of 
his service-connected diabetes mellitus.  

In the instant case there is a evidence of a current disability 
as the Veteran was diagnosed with peripheral neuropathy of both 
feet by the September 2005 VA examiner.  

As to the whether the Veteran's peripheral neuropathy of both 
feet is proximately due to the Veteran's service-connected 
diabetes, the Board finds that the evidence is in relative 
equipoise and all reasonable doubt should be resolved in favor of 
the Veteran.  

A September 2005 VA examination report shows that the Veteran 
reported lower extremity pain, numbness, and tingling for the 
past 3 or 4 years.  He denied any treatment for the condition.  
The Veteran stated that from his ankles to his toes he has had 
pain, numbness, and tingling.  He denied any lumbar disc disease 
or lumbar disc surgery.  He stated that he has numbness and 
tingling in his feet 90 percent of the time.  It is generally 
precipitated by prolong walking.  The Veteran stated that after 
walking 100 feet, he has pain to a level 9.  Standing 5 to 6 
minutes, he has pain to a level pain 8.  He is unable to keep the 
blankets on his feet at night due to pain at a level of 7 or 8.  
An addendum from the examiner indicated that the symptoms 
reported for both feet preceded the Veteran's diagnosis for 
diabetes mellitus type II, and therefore, would not be secondary 
or related to the Veteran's diabetes.  

An October 2006 examination report shows that the Veteran 
reported not knowing the exact date of onset of his diabetes.  
The examiner stated that in reviewing the medical evidence of 
record, the Veteran has had diabetes since at least 2004.  The 
examiner indicated that there were symptoms of peripheral 
neuropathy present which were related to the Veteran's diabetes.  
These symptoms were identified as parathesias, loss of sensation, 
and dysesthesia.  The anatomical locations of these symptoms were 
noted to be the hands and feet.  

Also of record are various VA treatment records which show 
treatment for and diagnosis of diabetes.  

Given the fact that the September 2005 examiner found the 
Veteran's bilateral neuropathy of both lower extremities to not 
be due to the Veteran's diabetes and the October 2006 examiner 
stated that the Veteran's neuropathy of both lower extremities 
was related to the Veteran's diabetes, the evidence is in 
relative equipoise.  The Board also notes that the September 2005 
examiner basis for stating that the Veteran's neuropathy was not 
related to his diabetes was the fact that the Veteran reported 
having neuropathy symptoms for 3-4 years prior to the examination 
and the Veteran was diagnosed with diabetes in 2004.  However, 
the examiner, in rendering his opinion, was assuming that the 
Veteran did not have diabetes until 2004 (the time at which he 
was first diagnosed).  The evidence of record does not support 
this assumption as the October 2006 examination reports notes 
that the date of onset of the Veteran's diabetes was unknown but 
that he has had it since at least 2004 when 2 high blood sugar 
recordings were noted.  Thus, the Board finds that October 2006 
examiner's opinion more probative on the issue of whether the 
Veteran's current peripheral neuropathy of both feet is related 
to the Veteran's service-connected diabetes. 





After resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service-connection for peripheral neuropathy of 
the left and right lower extremity as secondary to the service-
connected disability of diabetes mellitus type II is warranted.  


ORDER

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and depressive 
disorder not otherwise specified, is granted.  

Entitlement to service connection for peripheral neuropathy of 
the left lower extremity as secondary to the service-connected 
disability of diabetes mellitus type II is granted.  

Entitlement to service connection for peripheral neuropathy of 
the right lower extremity as secondary to the service-connected 
disability of diabetes mellitus type II is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


